Appeal from a judgment of the County Court of Tioga County (Siedlecki, J.), rendered February 19, 1991, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant contends that the prison sentence of 116 to 4 years imposed upon the revocation of his probation is harsh and excessive. We disagree. Initially, we note that the sentence was within the statutory guidelines for attempted robbery in the second degree which was the crime for which defendant had received his initial sentence of probation. Furthermore, at the time defendant admitted violating one of the conditions of his probation, two other alleged violations were dismissed and County Court informed defendant that he would receive a sentence of incarceration as part of the plea agreement. In addition, the updated presentence report indicated that defendant could no longer be supervised on probation and recommended a term of imprisonment. Under the circumstances and given defendant’s criminal history, County Court did not abuse its discretion in imposing sentence (see, People v Smith, 136 AD2d 867, lv denied 71 NY2d 1033; People v Spratt, 135 AD2d 983, lv denied 71 NY2d 903). Likewise lacking in merit is defendant’s claim of inadequate representation (see, People v Baldi, 54 NY2d 137).
Mikoll, J. P., Yesawich Jr., Crew III, Casey and Harvey, JJ., concur. Ordered that the judgment is affirmed.